UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                          Submitted September 28, 2005*
                           Decided September 28, 2005

                                       Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. TERENCE T. EVANS, Circuit Judge

No. 05-2344

LARRY STOCKS,                                 Appeal from the United States
    Petitioner-Appellant,                     District Court for the Western District
                                              of Wisconsin
      v.
                                              No. 05-C-136-C
JOSEPH SCIBANA,
    Respondent-Appellee.                      Barbara B. Crabb,
                                              Chief Judge.

                                      ORDER

       We AFFIRM the judgment for substantially the reasons stated by the district
court in its thorough orders of April 6, 2005 and April 25, 2005.




      *
       Appellee Joseph Scibana notified this court that he was never served with
process in the district court and would not be filing a brief or otherwise
participating in this appeal. After an examination of the appellant’s brief and the
record, we have concluded that oral argument is unnecessary. Thus the appeal is
submitted on the appellant’s brief and the record. See Fed. R. App. P. 34(a)(2).